Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 1 of 6




           EXHIBIT 1
       Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 2 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



 DONNA CURLING, ET AL.,
 Plaintiffs,                                   DECLARATION OF
                                               J. ALEX HALDERMAN IN
 v.                                            SUPPORT OF MOTION FOR
                                               PRELIMINARY INJUNCTION
 BRAD RAFFENSPERGER, ET AL.,
 Defendants.
                                               Civil Action No. 1:17-CV-2989-AT


      Pursuant to 28 U.S.C. § 1746, J. ALEX HALDERMAN declares under

penalty of perjury that the following is true and correct:

      1.     I hereby incorporate my previous declarations as if fully stated herein.

I have personal knowledge of the facts in this declaration and, if called to testify as

a witness, I would testify under oath to these facts.

      2.     I was present via teleconference for today’s proceedings and heard the

testimony of Dr. Eric Coomer and Mr. Gabriel Sterling regarding the State’s

intention to make unplanned, last-minute changes to the software that operates

Georgia’s BMDs. This surprise development alarms me, for several reasons.

      3.     First, changing voting equipment software on such short notice is far

from routine, particularly barely a month before a Presidential election. This is
       Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 3 of 6




because altering the software risks unintentionally introducing new bugs, and it

would provide an attractive vector for attackers seeking to spread malware.

      4.     Second, even if the intended changes are “de minimis” (as Dr. Coomer

testified), meaning they involve differences in a small number of lines of source

code, the update process necessitates completely replacing the most important part

of the BMD’s software. Dr. Coomer testified that Georgia must install a new

“APK”—the Android application package that contains nearly all of each BMD’s

Dominion-authored software—onto each of some 33,000 machines across 159

counties. Given the accelerated timeline, there is no practical way to reliably inspect

the APKs and determine that the only change to BMDs’ functionality is the intended

fix, or that the change does not introduce new bugs or even malicious behavior.

      5.     Third, in complex computerized systems like Georgia’s election

equipment, last-minute changes, even seemingly small ones, can introduce serious

and difficult-to-foresee consequences. That is why rigorous testing of such changes

is essential to ensure correct operation. An infamous recent example where such

testing was cut short was the Boeing 737 Max aircraft. Boeing made a small last-

minute software change to correct a single problem and inadvertently created a much




                                          2
       Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 4 of 6




more dangerous failure mode that reportedly led directly to two fatal crashes.1

      6.     By analogy, what Dominion and Georgia are proposing to do is like

redesigning an aspect of an airplane that is about to take off. The rapid deployment

of this change will necessitate omitting or cutting short even the ineffectual testing

and security measures used during the initial rollout of the BMDs. Unlike the

software it replaces, the new software will not have been subject to EAC testing or

Pro V&V’s full Georgia certification tests. There also is no indication that it will

undergo acceptance testing to confirm that the correct software has been installed.

Although, as I previously testified, these steps have limited utility for security, they

at least help guard against bugs and human error that could otherwise undermine

results or render equipment inoperable on election day and during early voting. If

the change does create unforeseen problems, the result would be hugely disruptive.

There already is too little time to safely modify Georgia’s BMD software once before

the November election, and there is certainly not enough time to modify it twice if

problems caused by the first change need to be corrected—especially if the problems

are not discovered until election day.




1
 Jack Nicas, Natalie Kitroeff, David Gelles and James Glanz, “Boeing Built
Deadly Assumptions Into 737 Max, Blind to a Late Design Change,” The New
York Times (June 1, 2019).

                                           3
       Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 5 of 6




      7.     Finally, this last-minute software replacement compounds my previous

concerns about the vulnerability of Georgia’s BMD-based system. As I have already

testified, malicious modifications to the BMDs’ software could undermine the

integrity of election results in multiple ways, including by changing either the

barcodes alone or both the barcodes and the human readable text, with the result that

election outcomes could be changed without detection. Replacing the software now,

on the eve of the election, creates a vector by which an attacker could introduce

malicious changes into BMDs state-wide. Malicious code could be introduced by

what the defendants and their election experts often refer to as an “insider” at Pro

V&V or by attackers who compromised the company’s systems. It could also be

introduced by modifying the software update package as it is being distributed to the

state and onward to counties, or as the counties are copying it to machines across the

state. As I previously testified, merely checking the hash of the software by using

the BMDs’ build-in features would not be sufficient to detect malicious alterations.

The late-breaking nature of the change further increases the odds that such an attack

would succeed, because whatever procedural protections are in place regarding

software updates will need to be applied on a vastly accelerated basis involving every

Georgia county, likely hundreds of personnel, and tens of thousands of machines.




                                          4
       Case 1:17-cv-02989-AT Document 923-1 Filed 09/29/20 Page 6 of 6




      8.     I am especially perplexed that the State has decided to accept these

risks, because it would appear, based on today’s testimony, that simple procedural

changes could correct the asserted problem without any changes to the software. Dr.

Coomer characterized the user-interface problem as occurring only once each time

a BMD is powered on and operated. If this is the case, the State should be able to

simply instruct poll workers, after turning on each BMD, to print a test ballot and

trigger the aberrant behavior before voters begin using the machine. By Dr.

Coomer’s description, the problem would not occur again until the BMD was

rebooted. Dominion could correct the underlying software after the election, leaving

time for a complete battery of critically important tests. That Georgia has chosen to

accept the much greater risks of a last-minute software change suggests that the

problem or problems being addressed may be more complex than has been

described, making a hasty, untested fix all the more dangerous.



      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 28th day of September, 2020 in Ann Arbor, Michigan.




                                       J. ALEX HALDERMAN


                                         5
